DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action posted 18 May 2022  is withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 is entered.
Status
1.	Claims 1-19 as made of record on 11 August 2022 are examined herein.

Withdrawal of Objections and Rejections
2.	The objection to claims 11 and 18 is reconsidered and withdrawn.
3.	The rejection of the claims under 35 U.S.C. 103 in the prior Office action are withdrawn in view of Applicant’s amendments to the claims.  The cited prior art of record, in particular the Cañizares et al. (2006) reference, does not teach or suggest the G115A conversion in SEQ ID NO:1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,563,213 B2 (‘213 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
Instant claim 1 is drawn to a nucleic acid molecule comprising:a first portion consisting of nucleotides 1-160 of SEQ ID NO: 1 having a substitution of G 115A; a second portion 3' to that which comprises a plant Kozak sequence, a multiple cloning site, or a combination of the two; and a third portion 3' to both the first and second that encodes a heterologous protein of interest.  
The overall nucleic acid molecule cannot comprise nucleotides 161-509 of SEQ ID NO:1.

Claim 1 of the ‘213 Patent is drawn to an expression enhancer having, in order:a CPMV 5' UTR consisting of nucleotides 1-114 and 118-160 of SEQ ID NO:1 wherein nucleotides 115-117 are an ATG or a non-ATG codon.
The expression enhancer further has a stuffer fragment comprising a nucleotide sequence encoding an incomplete M protein and one or more Kozak sequences, the incomplete M protein comprising nucleotides 164-509 of SEQ ID NO: 1 and an ATG or a non-ATG codon at nucleotides 161-163 of the incomplete M protein,
Focusing on positions 115-117, the instant claims require a G115A conversion.  An A at position 115 is obvious in view of claim 1 of the ‘213 Patent.
The dependent claims of the instant application are obvious in view of the dependent claims of the ‘213 Patent and its disclosure.  In other words, dependent claims are included in this rejection because none provide limitations obviating this rejection.


5.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,441,150 B2 (‘150 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
Instant claim 1 is drawn to a nucleic acid molecule comprising:a first portion consisting of nucleotides 1-160 of SEQ ID NO: 1 having a substitution of G 115A; a second portion 3' to that which comprises a plant Kozak sequence, a multiple cloning site, or a combination of the two; and a third portion 3' to both the first and second that encodes a heterologous protein of interest.  
The overall nucleic acid molecule cannot comprise nucleotides 161-509 of SEQ ID NO:1.

Claim 1 of the ‘150 Patent is drawn to 
A nucleic acid molecule comprising:
a first portion consisting of nucleotides 1-160 of SEQ ID NO:1 butt having a substitution of G115A, and a second portion encoding a heterologous protein of1 interest that is operably linked to the enhancer portion.
This produces superior transient expression of the heterologous protein of interest in N. benthamiana.
Therefore, instant claim 1 is a genus claim encompassing the additional elements recited in claim 1 of the ‘150 Patent.  Those additional elements, however, are taught in the common disclosure.  For example, Kozak sequences are taught in paragraph 0014 of the instant specification and column 3 of the ‘150 Patent.
The dependent claims of the instant application are obvious in view of the dependent claims of the ‘150 Patent and its disclosure.
The dependent claims of the instant application are obvious in view of the dependent claims of the ‘150 Patent and its disclosure.

In other words, dependent claims are included in this rejection because none provide limitations obviating this rejection.


Conclusion
6.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663